DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is responsive to the application filed June 04, 2020.
	Claims 1-24 are pending and are presenting for examination.
Examiner Notes
3.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Allowable Subject Matter
5.	Claims 1-24 are allowed.
6.	The following is an Examiner’s statement of reasons for allowance: The prior arts of record or made of record, taken alone or in combination do not disclose and/or suggest, and/or motivation to combine, “…executing a software probe that interfaces with an application interface of the executable application to: input a series of request data sets into the executable application, and receive one or more responses, from the executable application, corresponding to a respective one or more of the series of request data sets; extracting one or more indications of an architectural component from metadata associated with the one or more responses received from the executable application, the one or more indications of an architectural component associated with processing by the executable application of the corresponding request data set of the series of request data sets; and determining, based on the one or more indications of an architectural component and corresponding request data sets, an architecture of the executable application…” as limitations recited in as such manners as in independent claim 19, or variants thereof, in all other independent claims.
The claimed limitations as noted above, based on Applicant’s remarks, prior art references, and further thoroughly search, in combination with the other recited elements, are not present in the prior arts of record and would not have been obvious; thus, claims 1-24 are in condition for allowance.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
8.	The prior art made of record and not relied upon (cited on 892 form) isconsidered pertinent to application disclosure. 
Li et al. (US 20170329692 A1) disclose software verification, in which an application architecture model is generated for a software application, wherein: the application architecture model is generated based on source code of the software application and a framework model representing a software framework using which the software application is developed; and the application architecture model comprises a plurality of component models. One or more component models may be selected, based on a property to be checked, from the plurality of component models. The one or more component models may be analyzed to determine if the property is satisfied. 

Duggal et al. (US 20150309772 A1) discloses dynamic design, use, and modification of models using a declarative software application meta-model that provides for self-modification of a collection of the models.

Tehrani et al. ( US 20160132327 A1) disclose visual tool for reverse engineering software components.

Coldicott et al. (US 20110099532 A1) discloses automation of software application engineering using machine learning and reasoning. 

Palanisamy et al. (US 20090182610 A1) disclose automating asset workflows in a service metadata repository. A service metadata repository includes an event model for generating one or more events based on a change to one or more assets.

Albahari et al. (US 7526501 B2) disclose state transition logic for persistent object graph. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192